665 S.E.2d 88 (2008)
FREEMAN
v.
ROTHROCK, et al.
No. 163A08.
Supreme Court of North Carolina.
July 10, 2008.
Joy H. Brewer, Ginny P. Lanier, Cary, for Rothrock, et al.
The following order has been entered on the motion filed on the 9th day of July 2008 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Freeman) shall have up to and including the 11th day of August 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 10th day of July 2008."